DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-15,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mane et al (US Pub No. 20190062915), in view of Shirai et al (US Pub No. 20140295984), in view of Reddy et al (US Pub No. 20180308680).


With respect to claim 1, Mane et al discloses a substrate with a first metal surface (Para 40) separately to a second metal precursor (Para 22). However, Mane et al does not explicitly disclose and an alcohol to form a second metal oxide layer on the first metal surface, and mane discloses that oxidizing agent is water or oxygen or ozone (Para 23). On the other hand, Shirai et al discloses that alcohol can be used instead of water as an oxidizing agent (Para 87). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Mane et al according to the teachings of Shirai et al such that alcohol is used instead of water because they are interchangeable.  Mane et al discloses the substrate can be made from silicon and metal (Para 40); however, it does not explicitly disclose wherein the first metal comprises one or more of cobalt, copper, nickel, ruthenium, tungsten, or platinum. On the other hand, Reddy et al discloses that silicon and cobalt are interchangeable (Claim 11). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Reddy et al such that that cobalt or copper are used instead of silicon because they are interchangeable.  

With respect to claim 3, Reddy et al discloses wherein the first metal consists essentially of cobalt (Claim 11).

With respect to claim 4, Reddy et al discloses wherein the first metal consists essentially of copper (Claim 11).


With respect to claim 5, Mane et al discloses wherein the second metal comprises on or more of aluminum (Para 22), hafnium, zirconium, nickel, zinc, tantalum or titanium.

 	With respect to claim 6, Mane et al discloses wherein the second metal precursor comprises substantially no metal-oxygen bonds (TMA, para 22).

With respect to claim 7, Mane et al discloses wherein the second metal consists essentially of aluminum (Para 22).

With respect to claim 8, Mane et al discloses wherein the second metal precursor comprises at least one carbo ligand (Para 22).

With respect to claim 9, Mane et al discloses wherein the second metal precursor comprises only carbo ligands (Para 22).

With respect to claim 10, Mane et al discloses wherein the at least one carbo ligand contains 1 to 6 carbon atoms (Para 22).

 	With respect to claim 11, Mane et al discloses wherein the carbo ligand is methyl or ethyl (Para 22).

With respect to claim 12, Mane et al discloses wherein the second metal oxide layer contains substantially no carbon (Para 20).

With respect to claim 13, Shirai et al discloses that wherein the second metal precursor comprises at least one amino ligand (amides have amino group, para 87).

With respect to claim 14, Mane et al discloses wherein the second metal precursor comprises at least one halide ligand (Para 22).

With respect to claim 15, Mane et al discloses that aluminum is first deposited then oxygen reacts with aluminum deposited on the substrate (Para 22-23), and Mane et al discloses that disposition method used to achieve this is ALD (Para 22-23) and excess product and byproducts are cleared after each cycle (Para 22-23) ; therefore, it would be inherent that  wherein the method produces substantially no oxidation on the first metal surface (since ALD process is a self limiting process and excess oxide is always flushed out after each cycle, Para 22-23).

With respect to claim 18, Shirai et al discloses wherein the alcohol contains 1 to 10 carbon atoms (Para 87).

With respect to claim 19, Shirai et al discloses wherein the alcohol consists essentially of methanol (Para 87), ethanol (Para 87), isopropanol, or t-butanol.

 	With respect to claim 20, the arts cited above do not explicitly disclose wherein the substrate is maintained at a temperature less than or equal to about 350 °C. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mane et al (US Pub No. 20190062915), in view of Shirai et al (US Pub No. 20140295984), in view of Reddy et al (US Pub No. 20180308680), in view of Ding et al (US Pub No. 20030116427).


With respect to claim 16, the arts cited above do not explicitly disclose further comprising cleaning the substrate before exposing the substrate to form the second metal oxide layer. On the other hand, Ding et al discloses precleaning process is used to clean the surface of the substrate before the deposition (Para 129).    It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Dinge et al such that the substrate is cleaned before ALD process, in order to prevent the formation of unwanted by products.

With respect to claim 17, Ding discloses wherein cleaning the substrate comprises exposing the substrate to a hydrogen plasma (Para 129). 


Response to Arguments
Applicant's arguments filed on 09/02/2022 have been fully considered but they are not persuasive. Mane et al discloses that ALD process is used during formation of aluminum oxide, and after each cycle the excess unreacted material and byproducts are removed and it is known that ALD process is a self-limiting process; therefore, there won’t be any oxide on the surface of the first metal after the process described by claim1 is carried out. Ding et al shows that hydrogen plasma is used to clean the substrate before a deposition process, since it is a known fact in the art that before any type of deposition, the substrate needs to be free from any contaminants. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895